Name: Commission Regulation (EEC) No 1766/91 of 14 June 1991 amending Commission Regulation (EEC) No 3813/90 laying down the level of the accession compensatory amounts for milk and milk products applicable in trade between the Community of Ten and Portugal and between Portugal and third countries
 Type: Regulation
 Subject Matter: Europe;  trade;  agricultural policy;  processed agricultural produce
 Date Published: nan

 No L 158/36 Official Journal of the European Communities 22. 6 . 91 COMMISSION REGULATION (EEC) No 1766/91 of 14 June 1991 amending Commission Regulation (EEC) No 3813/90 laying down the level of the accession compensatory amounts for milk and milk products applicable in trade between the Community of Ten and Portugal and between Portugal and third countries Customs Tariff (4), as last amended by Commission Regu ­ lation (EEC) No 1056/91 (5) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3640/90 of 11 December 1990 laying down general rules for the system of accession compensatory amounts for milk and milk products during the second stage of the accession of Portugal ('), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 38 1 3/90 (2), as amended by Regulation (EEC) No 662/91 (3), lays down the level of the accession compensatory amounts for milk and milk products applicable in trade between the Community of Ten and Portugal and between Portugal and third countries from 1 January 1991 ; whereas, for reasons of clarity, the nomenclature of accession compen ­ satory amounts should be aligned with the tariff and statistical nomenclature, as defined in Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3813/90 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 362, 27. 12 . 1990, p. 3 . (2) OJ No L 366, 29 . 12. 1990, p. 24. 0 OJ No L 73, 20 . 3 . 1991 , p. 25 . (4) OJ No L 256, 7. 9 . 1987, p. 1 . O OJ No L 107, 27 . 4. 1991 , p. 10 . 22. 6. 91 Official Journal of the European Communities No L 158/37 ANNEX Accession compensatory amounts applicable in trade between the Community of Ten and Portugal and between Portugal and third countries (Amounts to be charged on imports and granted on exports by Portugal unless otherwise indicated) CN code Description of goods Compensatory amount in ECU/ 100 kg net weight (except where otherwise indicated) ex 0401 Milk and cream, not concentrated nor contanining added sugar or other sweetening matter, excluding goat's or sheep's milk and cream 0 ex 0402 Milk and cream, concentrated or containing added sugar or other sweetening matter, excluding goat's or sheep's milk and cream : 0402 10  in powder, granules or other solid forms, of a fat content, by weight, not exceeding 1 ,5 % :   not containing added sugar or other sweetening matter : 0402 10 11    in immediate packings of a net content not exceeding 2,5 kg :     for human consumption (2) 37,57     other  0402 10 19    other :     for human consumption (2) 37,57     other    other (containing sugar or other sweetening matter) 0,3757 per kg (4)  in powder, granules or other solid forms, with a fat content, by weight, exceeding 1,5 % : 0402 21   not containing added sugar or other sweetening matter : l    with a fat content, by weight; not exceeding 27 % 27,46    with a fat content, by weight, exceeding 27 % : 0402 21 91     in immediate packings of a net content not excee ­ ding 2,5 kg : I      with a fat content, by weight, not exceeding 45 % 21,24 _____ with a fat content, by weight, exceeding 45 % 14,14 0402 21 99     other :      with a fat content, by weight, not exceeding 45 % 21,24      with a fat content, by weight, exceeding 45 % 14,14 0402 29   other :    with a fat content, by weight, not exceeding 27 % : 0,2746 per kg (4) I    with a fat content, by weight, exceeding 27 % : 0402 29 91     in immediate packings of a net content not excee ­ ding 2,5 kg : \      with a fat content, by weight, not exceeding 45 % 0,2124 per kg (4)      with a fat content, by weight, exceeding 45 % 0,1414 per kg (4) No L 158/38 Official Journal of the European Communities 22. 6 . 91 CN code Description of goods Compensatory amount in ECU/ 100 kg net weight (except where otherwise indicated) 0402 29 99     other      with a fat content, by weight, not exceeding 45 % 0,2124 per kg (4)      with a fat content, by weight, exceeding 45 % 0,1414 per kg (4)  other (than in powder, granules or other solid forms) : 0402 91   not containing added sugar or other sweetening matter : I    with a fat content, by weight, not exceeding 8 % 6,83 with a fat content, by weight, exceeding 8 % but not exceeding 1 0 % 6,83    with a fat content, by weight, exceeding 10 % but not exceeding 45 % 0    with a fat content, by weight, exceeding 45 % 0 0402 99   other :    with a fat content, by weight, not exceeding 9,5 % 8,57 0 l    with a fat content, by Weight, exceeding 9,5 % but notexceeding 45 % &lt;6)    with a fat content, by weight, exceeding 45 % (6) ex 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, whether or not concen ­ trated or containing added sugar or other sweetening matter or flavoured or containing added fruit or cocoa, excluding products manufactured exclusively from goat's and sheep's milk and cream : 0403 10  Yoghurt :   not flavoured nor containing added fruit or cocoa :    in powder, granules or other solid forms    not containing added sugar or other sweetening matter,    other    other : 0 H     not containing added sugar or other sweetening matter (') (') l     other o 0403 90  other   not flavoured nor containing added fruit or cocoa :    in powder, granules or other solid forms :     not containing added sugar or other sweetening matter     other   other : C)     not containing added sugar or other sweetening matter (,)     other &lt;6) ex 0404 Whey, whether or not concentrated or containing added sugar or other sweetening matter ; products consisting of natural milk constituents, whether or not containing added sugar or other sweetening matter, not elsewhere specified or included excluding products manufactured exclusively from goat's and sheep's milk and cream : 22. 6 . 91 Official Journal of the European Communities No L 158/39 CN code Description of goods Compensatory amount in ECU/100 kg net weight (except where otherwise indicated) 0404 10  whey, whether or not concentrated or containing added sugar or other sweetening matter   0404 90  other (7) :   not containing added sugar or other sweetening matter, of a protein content (nitrogen content x 6,38), by weight :    not exceeding 42 % and of a fat content, by weight : 0404 90 1 1     not exceeding 1,5% 37,57 0404 90 13     exceeding 1,5 %, but not exceeding 27 % 27,46 0404 90 19     exceeding 27 %    exceeding 45 %, and of a fat content, by weight : 21,24 0404 90 31     not exceeding 1,5 % 37,57 0404 90 33     exceeding 1,5 % but not exceeding 27 % 27,46 0404 90 39     exceeding 27 %   other, of a protein content (nitrogen content x 6,38), by weight :    not exceeding 42 %, and of a fat content, by weight : 21,24 0404 90 51     not exceeding 1,5 % 0,3757 per kg (4) 0404 90 53     exceeding 1,5 % but not exceeding 27 % 0,2746 per kg (4) 0404 90 59     exceeding 27 %    exceeding 42 %, and of a fat content, by weight : 0,2124 per kg (4) 0404 90 91     not exceeding 1,5 % 0,3757 per kg (4) 0404 90 93     exceeding 1,5 % but not exceeding 27 % 0,2746 per kg (4) 0404 90 99     exceeding 27 % 0,2124 per kg (4) 0406 Cheese and curd : ex 0406 10  fresh cheese (including whey cheese), not fermented, and curd (excluding cheese manufactured exclusively from sheep's or goat's milk) : 4,30 0406 20  grated or powdered cheese, of all kinds : 0406 20 10   Glarus herb cheese (known as Schabziger) made from skimmed milk and mixed with finely ground herbs 10,65 0406 20 90   other 12,83 0406 30  processed cheese, not grated or powdered : 0406 30 10   in the blending of which only Emmentaler, Gruyere and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schabziger) ; put up for retail sale, of a fat content by weight in the dry matter not exceeding 56 % 14,08 0406 30 31 0406 30 39 0406 30 90   other 12,83 No L 158/40 Official Journal of the European Communities 22. 6 . 91 CN code Description of goods Compensatory amount in ECU/ 100 kg net weight (except where otherwise indicated) ex 0406 40 00 ex 0406 90 ex 0406 90 1 1 ex 0406 90 13 ex 0406 90 15 ex 0406 90 17 ex 0406 90 19 ex 0406 90 21 ex 0406 90 23 ex 0406 90 25 ex 0406 90 27 ex 0406 90 29 ex 0406 90 31 ex 0406 90 33 ex 0406 90 35 ex 0406 90 37 ex 0406 90 39 0406 90 50 0406 90 61 0406 90 63 ex 0406 90 69 ex 0406 90 91 ex 0406 90 93 ex 0406 90 97 ex 0406 90 99  blue-veined cheese (excluding cheese manufactured exclusi ­ vely from sheep's or goat's milk  other cheese (excluding cheese manufactured exclusively from sheep's or goat's milk) :   for processing   other : Emmentaler    Gruyere , Sbrinz    Bergkase, Appenzell , Fromage fribourgeois, Vacherin Mont d'Or and Tete de Moine    Glarus herb cheese (known as Schabziger) made from skimmed milk and mixed with finely ground herbs    Cheddar    Edam    Tilsit    Butterkase    Kashkaval    Feta :     of sheep's milk or buffalo milk in containers contai ­ ning brine, or in sheep or goatskin bottles     other    Kefalotyri    Finlandia    Jarlsberg    other :     cheese of sheep's milk or buffalo milk in containers, containing brine, or in sheep or goatskin bottles     other : _____ of a fat content, by weight, not exceeding 40 % and a water content calculated, by weight, of the non-fatty matter :       not exceeding 47 % :        Grana-Padano, Parmigiano-Reggiano _______ Fiore Sardo, Pecorino _______ other       exceeding 47 % but not exceeding 72 %       exceeding 72 % :        fresh cheese, fermented        other      other :       fresh cheese , fermented       other 9,44 12,83 14,08 14,08 14,08 10,65 12,83 12,46 12,46 12,46 12,46 12,46 12,46 12,46 12,46 12,46 12,46 4,30 4,30 4,30 4,30 22. 6 . 91 Official Journal of the European Communities No L 158/41 CN code Description of goods Compensatory amount in ECU/ 100 kg net weight (except where otherwise indicated) 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form ; sugar syrups not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel : 1702 10  lactose and lactose syrup (s) : 1702 10 90   other  2106 Food preparations not elsewhere specified or included : 2106 90  other :   flavoured or coloured sugar syrups :    other : 2106 90 51     lactose syrup  (') The compensatory amount per 100 kg net of these products shall be equal to an amount corresponding to the quantity in kilograms of the non-fat part contained in 100 kg net of the product multiplied by ECU 0,0249 . (2) 'Products intended for human consumption' are products other than those denatured in accordance with the provisions of Commission Regulation (EEC) No 1725/79 (OJ No L 199, 7. 8 . 1979 , p. 1 ) or Commission Regulation (EEC) No 3714/84 (OJ No L 341 , 29 . 12. 1984, p. 65) or those imported into Portugal under the arrangements laid down in Commission Regulation (EEC) No 1624/76 (OJ No L 186, 6. 7 . 1976, p. 9). (  ') The compensatory amount per 100 kg net of these products shall be equal to an amount corresponding to the quantity in kilograms of the non-fat solids contained in 100 kg net of the product multiplied by ECU 0,2739 . (4) The compensatory amount per 100 kg net of these products is equal to the amount per kilogram indicated multiplied by the weight of milk and cream contained in 100 kg of finished product less an amount for the percentage of sucrose or other sweetening matter content of 100 kg net of product multiplied by the compensatory amount applicable to 1 kg of white sugar. Where the result of the subtraction is negative, the resulting amount is to be charged on imported or granted on exports by the Member State concerned other than Spain or Portugal . (5) The compensatory amount per 100 kg net of these products is equal to the amount indicated less an amount for the percentage of sucrose or other sweetening matter content of 100 kg net of product multiplied by the compensatory amount applicable to 1 kg of white sugar. Where the result of the subtraction is negative, the resulting amount is to be charged on imports or granted on exports by the Member State concerned other than Spain or Portugal . (6) The compensatory amount per 100 kg net of these products is equal to the amount corresponding to the quantity in kilograms of the non-fat milk solids contained in 100 kg net of product multiplied by ECU 0,2739 , less an amount for the percentage of sucrose or other sweetening matter content of 100 kg net of product multiplied by the compensatory amount applicable to 1 kg of white sugar. Where the result of the subtraction is negative, the resulting amount is to be charged on imports or granted on exports by the Member State concerned other than Spain or Portugal . (7) The accession compensatory amount for products comprising various milk products is equal to the sum of the compensa ­ tory amounts applicable to each of the constituents taking account of the quantities incorporated . (") In accordance with Council Regulation (EEC) No 504/86 (OJ No L 54, 1 . 3 . 1986, p. 54), the accession compensatory amount for products falling within CN code 1702 10 10 shall be the same as for those falling within CN code 1702 10 90 . NB : In the case of goat s and sheep's milk and cream and the cheeses manufactured exclusively from these products :  the analysis check shall be carried out by immunochemical and/or electrophoretic methods, supplemented as necessary by HPLC analyses,  the party concerned shall be obliged , when completing the customs formalities, to state in the declaration provided for this purpose that the milk or cream in question consists solely of the product obtained exclusively from sheep or goats or, as appropriate, that the cheese in question was manufactured exclusively from sheep's or goat's milk .